Citation Nr: 9903699	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-43 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently rated as 10 percent disabling.  

Entitlement to an increased rating for residuals of a left 
wrist fracture, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Seattle, 
Washington.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  Residuals of a left ankle fracture are manifested by 
marked limitation of ankle motion, with X-ray evidence of 
mild degenerative joint disease, well healed pin tracks, a 
few small calcific densities, and complaints of aching of the 
ankle.  Greater disability is not shown.

3.  Residuals of a left (minor) wrist fracture include X-ray 
evidence of degenerative changes in the radiocarpal joint, a 
small calcific density near the ulnar styloid, tenderness, 
dorsiflexion limited to 50 degrees, palmar flexion limited to 
50 degrees, ulnar deviation limited to 30 degrees, radial 
deviation limited to 10 degrees, and discomfort with motion.  


CONCLUSIONS OF LAW

1.  A rating of 20 percent, but no more, for residuals of a 
fractured left ankle is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5003, 5010-5271 (1998).  




2.  A rating in excess of 10 percent for residuals of a 
fractured left wrist is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5211, 5212, 5213, 5214, 5215, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
fracture of the distal left fibula from a parachute jump in 
September 1955.  On landing, he struck a dirt clod with his 
left foot and twisted it, causing the fracture.  Multiple X-
ray views of the left ankle showed an oblique fracture of the 
fibula extending upward from the ankle mortise with some 
apparent lateral displacement of the distal fibular fragment.  
There also was a questionable slight widening of the ankle 
mortise.  He underwent open reduction of the fracture and 
repair of the torn deltoid ligament.  The open reduction was 
immobilized with screws and a plate placed along the lateral 
aspect overlaying the fracture line.  Tenoplasty of the 
deltoid ligament of the left ankle was also performed.  His 
postoperative course was termed uneventful.  Near the end of 
November 1955, he was fully ambulatory with good range of 
motion of the left ankle, and essentially asymptomatic.  The 
final diagnoses were simple, comminuted fracture of the left 
distal fibula and tear of the deltoid ligament on the medial 
aspect of the left ankle. 

In May 1956, the veteran was seen for complaints of pain and 
swelling of the left foot.  He stated that prolonged walking, 
standing, etc., caused pain in the lateral lower left leg.  
In June 1956, the veteran was hospitalized for surgical 
removal of the plate and screws in the left distal fibular 
and ankle.  X-ray examination revealed an opaque plate over 
the lateral malleolus held in position by 3 screws and a 
fourth screw through the lateral malleolus.  The joint space 
appeared to be preserved.  The plate and 4 screws were 
removed by sub-periosteal resection.  The postoperative 
course was uneventful.  In July 1956, it was shown that the 
surgical wound had healed well and he was able to walk 
without difficulty or pain.  He was discharged with a 
permanent physical profile precluding parachute jumping, long 
marches, long standing, physical training and long running.  

In July 1957, the veteran was involved in an automobile 
accident and sustained a left wrist injury.  X-ray 
examination revealed a simple oblique fracture of the distal 
end of the left radial styloid process extending into the 
joint space.  There was no displacement and good position and 
alignment.  The fracture was treated with a splint.  In 
October 1957, the left wrist appeared clinically sound and X-
ray examination revealed adequate callus.  The cast was 
removed and he was confined to limited use of the left wrist 
for 2 weeks.  

On a VA examination in June 1958, the veteran complained of 
left ankle trouble with pain and swelling after he stood for 
any length of time.  He reportedly had no left wrist 
complaints.  X-ray examinations showed an old fracture 
deformity in the distal radial extremity with sclerosis of 
the articular cortex adjacent to the distal margin of the 
fracture line and hypertrophic irregularities at the lateral 
margin of the radial metaphysis at its proximal extremity.  
The radial carpal joint interspace appeared somewhat 
narrowed.  The left ankle showed an old fracture deformity in 
the distal third of the fibular shaft with cortical 
irregularity which was present to a lesser extent at the tips 
of the malleoli.  The ankle joint interspace was within 
normal limits.  Minimal soft tissue swelling was present 
about the ankle.  Residuals of healed fractures of the distal 
left radius and the left ankle were diagnosed.  

On a VA examination in August 1976, the veteran complained of 
left wrist and ankle pain.  He was employed as a painter and 
worked primarily as a spray painter.  He had noted that, 
while hanging off of high ironwork, his left wrist became 
increasingly tired, aching, swollen and limited in motion.  
His left ankle reportedly gave him some problems climbing 
with heavy equipment.  The physical examination showed slight 
limitation of motion of the left wrist.  The veteran was 
right handed.  The left ankle showed decreased inversion by 
20 degrees compared to the right ankle.  A healed fracture of 
the left ankle with mild arthritis and residual discomfort 
from a fracture of the left distal radius were diagnosed.  

On a VA examination in January 1978, the veteran complained 
of swelling and pain of the left ankle.  He also complained 
of some aching and some loss of grip of the left wrist/hand.  
The physical examination showed that the grip readings were 
115 on the right and 65 on the left.  There reportedly was 
some question as to whether the grip reading on the left 
represented his best effort.  He had full range of motion of 
the left wrist.  Mild radial deviation of the left wrist 
reportedly indicated the slightest shortening of the left 
lower radius.  The left ankle had a 2-degree loss of plantar 
flexion.  Left ankle dorsiflexion, eversion and inversion 
were termed full.  X-ray examinations showed and old healed 
fracture through the left distal radius which extended into 
the articular surface of the radius with near normal anatomic 
alignment and no other abnormality.  Left distal tibial-
fibular effusion was highly suggested with a symmetrical 
mortise on unstressed view.  Small calcific densities were 
present distal to the medial malleolus and possibly 
represented secondary ossifications or avulsions.  The final 
diagnoses were old fracture of the left lower radius with 
minimal residuals and postoperative open reduction of a 
fracture of the left ankle with residual signs and symptoms.  

Gregory E. Arnette, M.D., reported in June 1995 that the 
veteran had been under his care since November 1990.  The 
veteran had complained of increasing left ankle pain from 
prolonged standing and ambulating that frequently awakened 
him at night.  He also complained of increasing difficulty 
working as a painter due to left wrist pain but he 
compensated by using his right hand.  X-ray examinations 
revealed a healed fracture of the left radial styloid with 
degenerative changes in the radiocarpal joint and a small 
calcific density near the ulnar styloid, which was probably 
also dystrophic.  There reportedly was no acute abnormality, 
fracture or inflammatory arthritis.  The impression was 
healed fracture with apparently post-traumatic degenerative 
joint disease, but no acute abnormality.  There was evidence 
of a healed fracture of the left distal fibula, which 
apparently was fused surgically to the distal tibia, as there 
were well-healed pin tracks visible.  Mild degenerative joint 
disease was seen.  There were a few small calcific densities 
inferior to the tip of the medial malleolus.  No acute 
fracture or inflammatory arthritis was seen.  There were 
areas in the talar dome which appeared focally demineralized 
without evidence of osteochondritis dissecans.  The 
impression was post-traumatic changes without acute 
abnormality.  Dr. Arnette believed that the veteran had a 
chronic pain syndrome which had increased over the previous 
few years associated with the remote left ankle and wrist 
injuries due to degenerative joint disease and post-traumatic 
changes.  

On a VA examination in April 1996, the veteran complained of 
chronic worsening pain of the left ankle, aching with weather 
changes, and walking limited to 1/2 mile with discomfort.  He 
reported no longer being able to dance or water ski.  He had 
not missed any time from his painting job but, by the end of 
the work day, he experienced left ankle discomfort.  He also 
complained of decreasing range of motion of the left wrist 
with pain on hyperextension.  His lifting was limited to 30 
pounds.  The physical examination elicited tenderness along 
the left lateral malleolus.  Left ankle dorsiflexion was 
limited to 5 degrees.  Plantar flexion was limited to 20 
degrees.  No swelling was found.  Tenderness to palpation of 
the left wrist was elicited.  No erythema or swelling was 
found.  Dorsiflexion of the left wrist was limited to 40 
degrees.  Palmar flexion was limited to 40 degrees, with 
discomfort.  Ulnar and radial deviation were to 20 degrees, 
respectively.  The impressions were left ankle fracture 
secondary to a parachute jump with chronic pain secondary to 
degenerative joint disease and left distal radius fracture 
with chronic pain secondary to degenerative joint disease.  

On a VA examination in February 1997, the veteran complained 
of chronic progressively worse pain of the left ankle 
described as dull ache occurring daily.  With any change in 
the weather, he stated that the pain worsened; he took 
Motrin, 600 milligrams, on an as needed basis.  He never had 
to use a cane.  Walking reportedly was limited to less than 
30 minutes at a time.  He continued to work full time as a 
painter, stating that he had missed up to 10 days of work a 
year due to left ankle pain.  He also complained of worsening 
discomfort of the left wrist.  He stated that, as a painter, 
he had to use his left hand to move ladders, etc., and 
reported having pain on any type of lifting or motion.  He 
reported that he took Ibuprofen as needed.  The duration of 
work he could do with the left hand was referred to as 
limited.  Reportedly, there was weakness secondary to left 
wrist pain and significant fatigability with minimal work 
using the left arm.  Acute flare-ups reportedly occurred only 
when the weather changed.  Chronic, daily, left wrist pain 
was reported.  

The VA physical examination in February 1997 revealed that 
the veteran was in no acute distress.  He did not use a cane 
or walker.  He was able to walk without a significant limp.  
There were well-healed medial and lateral left ankle scars, 
without erythema, swelling or tenderness to palpation.  
Dorsiflexion of the ankle was limited to less than 5 degrees 
with discomfort.  Plantar flexion was to 20 degrees.  
Tenderness over the left radius was elicited.  Range of 
motion was termed decreased, with dorsiflexion to 50 degrees, 
palmar flexion to 50 degrees, ulnar deviation to 30 degrees, 
and radial deviation to 10 degrees.  There was discomfort 
with motion.  There was no erythema or swelling of the left 
wrist.  The impressions were chronic pain syndrome following 
a left ankle fracture with X-rays showing post-traumatic 
changes with degenerative joint disease and chronic pain 
syndrome in the left wrist with decreased range of motion 
secondary to trauma and X-rays showing post-traumatic 
degenerative joint disease.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. §  4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

The United States Court of Veterans Appeals, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Those 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Where the limitation 
of motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Impairment of the tibia and fibula is specifically addressed 
in Diagnostic Code 5262.  When there is malunion, with slight 
knee or ankle disability, a 10 percent 
rating is assignable; with moderate knee or ankle disability, 
20 percent is assignable; or with marked knee or ankle 
disability, 30 percent is assignable.  
38 C.F.R. § 4.71a.  

A 10 percent evaluation under 38 C.F.R. §4.71, Diagnostic 
Code 5271, contemplates moderate limitation of motion of the 
ankle.  A 20 percent rating, the highest assignable under 
this code, contemplates marked limitation of motion of the 
ankle.  38 C.F.R. Part 4, Code 5271.  Normal range of ankle 
dorsiflexion for VA rating purposes is considered to be from 
0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, PLATE II (1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 30 percent evaluation where the ankle is 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees or in dorsiflexion at an angle between zero 
degrees and 10 degrees.  

A 20 percent rating is warranted for malunion of the os 
calcis or astragalus, where there is marked deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5273  
warranted.

Impairment of the radius as manifested by nonunion in lower 
half, with false movement and loss of bone substance ((1 inch 
(2.5 cm.) or more)) and marked deformity, is assigned a 30 
percent evaluation for the minor arm.  Without loss of bone 
substance or deformity, a 20 percent evaluation is assigned 
for the minor arm.  When impairment of the radius is 
manifested by nonunion in upper half, a 20 percent evaluation 
is assigned.  For malunion of the radius, with bad alignment, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm (0 degrees) warrants a 10 percent 
evaluation.  Code 5215.  Normal range of wrist motion is 
dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (1998).  

Impairment of the (minor) ulna with malunion and bad 
alignment is rated as 10 percent disabling.  Nonunion in the 
upper half, and nonunion in the lower half with false 
movement but without loss of bone substance or deformity, 
respectively, is rated as 20 percent disabling.  Nonunion in 
the lower half with false movement and loss of bone substance 
and marked deformity is rated as 30 percent disabling.  Code 
5211.  

Diagnostic Code 5214 provides that if there is ankylosis of 
the wrist of the minor extremity that is favorable in 20 to 
30 degrees of dorsiflexion, a 20 percent evaluation is for 
assignment.  Diagnostic Code 5213 provides for impairment of 
supination and pronation, with a 20 percent evaluation being 
assigned for loss of supination and pronation (bone fusion) 
with the hand fixed near the middle of the arc or moderate 
pronation, limitation of pronation with motion loss beyond 
the middle of the arc, and limitation of pronation with 
motion loss beyond the last quarter of the arc where the hand 
does not approach full pronation for the minor extremity.  

Scars, other than disfiguring head, neck, or facial scars, or 
residuals of second or third degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  A 10 percent rating is warranted for a scar 
which is poorly nourished with repeated ulceration, or for a 
scar that is tender and painful on objective demonstration.  
Other scars are rated on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

Analysis

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Left Ankle

The residual disability from the inservice fracture of the 
distal left fibula and deltoid ligament tenoplasty has been 
rated under Diagnostic Code 5010-5262.  This rating signifies 
traumatic arthritis with impairment (malunion/nonunion) of 
the tibia and fibula.  Malunion of the tibia and fibula of 
either lower extremity warrants a 10 percent evaluation when 
the disability results in slight knee or ankle disability.  A 
20 percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  The service medical records, especially, and the 
subsequent clinical records establish that the left knee was 
not injured or otherwise involved in the fractured left 
distal fibula.  The disability is most accurately evaluated 
as for the demonstrated degree of left ankle disability.  

The service medical records show that the fractured left 
distal fibula healed well with casting and application of 
surgical plate and screws that were eventually removed, with 
the veteran's resumption of walking without difficulty or 
pain, but with physical limitations from parachute jumping, 
long marches, long standing, physical training and long 
running.  The VA examination in June 1958 showed that he had 
complaints of left ankle pain and swelling with objective 
findings of a tender scar and slight ankle enlargement.  In 
August 1976, it was shown that he was a painter and 
demonstrated decreased inversion of the left ankle with no 
other abnormality.  Mild arthritis was reported at that time.  
In January 1978, mild left ankle swelling, a 2-degree loss of 
plantar flexion and effusion by X-ray were shown.  In 1995, 
Dr. Arnette reported that the veteran showed mild 
degenerative 
joint disease of the left ankle with chronic pain syndrome.  
The fracture site at the distal fibula was shown to have been 
apparently fused to the distal tibia, with well-healed pin 
tracts visible.  In April 1996, tenderness of the left 
lateral malleolus, restricted left ankle dorsiflexion to 5 
degrees, and restricted left ankle plantar flexion to 20 
degrees were shown.  

A review of the contemporary evidence in the claims file is 
negative for evidence of malunion or nonunion of the left 
fibula.  X-rays in June 1995 indicated a well-healed surgical 
fusion at the fracture site.  The X-ray prior to that, in 
January 1978, showed that the ankle mortise was symmetrical.  
There has been no nonunion or malunion observed on physical 
examination.  The Court has held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  Based on the lack of medical evidence of 
malunion or nonunion in this case, the Board has considered 
whether another rating code (Code 5271) is "more appropriate" 
than the one used by the RO (Code 5262) and has concluded 
that it is.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

As presented in the Criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The veteran has consistently 
shown on the last two rating examinations that the left ankle 
is limited in dorsiflexion to 5 or less degrees and plantar 
flexion to 20 degrees.  Normal range of motion is 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  
Accordingly, he has less than 50 percent of normal plantar 
flexion and very little plantar flexion, thus constituting, 
in the Board's opinion, marked limitation of ankle motion.  
Such limitation of motion warrants a 20 percent rating.  Id.  

The evidence does not show that the veteran has a scar 
meeting the requirements for a separate rating or other 
manifestations that could appropriately be rated under a 
separate diagnostic code.  The Board also notes that the 
Court has held that consideration of functional loss due to 
pain is not required when the currently assigned rating is 
the maximum disability rating available for limitation of 
motion. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In 
view of the Board's grant of a 20 percent rating under 
Diagnostic Code 5271, consideration of whether a higher 
rating based on functional loss is not required.  

Left Wrist

The veteran's left wrist disability resulted from a simple 
oblique fracture of the distal end of the radial styloid 
process extending into the joint space, sustained in a July 
1957 automobile accident.  There was no displacement, with 
good position and alignment shown at the fracture site on X-
ray examination prior to splinting (casting).  It was shown 
to have healed in excellent position.  On the VA examination 
in June 1958, he reported no left wrist complaints, and 
slight prominence of the left radial styloid without 
swelling, tenderness or limitation of motion was shown.  In 
August 1976, he complained of left wrist tiredness, aching 
and limitation of motion in conjunction with his occupation 
as a painter, and slightly decreased dorsiflexion, a few 
degrees of limited inversion, and no apparent swelling were 
shown.  Residual left wrist discomfort was indicated.  In 
January 1978, decreased left-sided grip strength with the 
question raised as to whether this represented his best 
effort, full range of left wrist motion, mild radial 
deviation and a little soft tissue fullness on the volar 
aspect of the distal left forearm were shown.  An old healed 
fracture with near normal anatomic alignment and no other 
abnormality was confirmed by X-ray.  

In June 1995, Dr. Arnette related the veteran's complaints of 
left wrist pain in conjunction with degenerative changes in 
the radiocarpal joint and a calcific density near the ulnar 
styloid, by X-ray.  The impression was post-traumatic 
degenerative joint disease of the left wrist, and Dr. Arnette 
believed that the veteran had chronic pain syndrome of the 
left wrist due to degenerative joint disease.  In April 1996, 
he was complaining of pain and limitation of motion of the 
left wrist and lifting limited to 30 pounds, tenderness to 
palpation, dorsiflexion limited to 40 degrees, and palmar 
flexion limited to 40 degrees, but no erythema or swelling, 
were revealed.  Chronic left wrist pain secondary to 
degenerative joint disease was the impression.  

On the latest VA rating examination, the veteran complained 
of left wrist pain on motion, limited lifting, weakness, 
fatigability, and acute flare-ups of symptomatology when the 
weather changed.  On examination, the examiner found 
tenderness over the left radius, dorsiflexion limited to 50 
degrees, palmar flexion limited to 50 degrees, ulnar 
deviation limited to 30 degrees, radial deviation limited to 
10 degrees and discomfort on motion, but with no erythema or 
swelling shown.  There was no specific finding of weakness of 
strength on the examination.  

The current rating of the left wrist disability is based on 
traumatic arthritis (Code 5010) and malunion of the radius 
with bad alignment (Code 5212).  However, the complete x-ray 
evidence from the beginning of treatment for this disability 
is consistent in showing excellent or nearly anatomic 
alignment.  There has never been any malunion or nonunion of 
the left wrist at the fracture site to warrant a rating under 
Codes 5210, 5211, or 5212.  There is no evidence that the 
fracture resulted in any impairment of supination or 
pronation of the elbow joint (Code 5213).  Likewise, the left 
wrist is not shown to be ankylosed (Code 5214) or to be 
compensably disabling with respect to limitation of motion 
(Code 5215).  The current 10 percent rating is consistent 
with X-ray evidence of traumatic arthritis of the left wrist 
with limitation of motion not compensable under Code 5215 but 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

There has been evidence of weakened grip, as shown on the 
examination in 1978, many years ago, but there was a question 
as to whether the veteran was exhibiting his best effort.  
Dr. Arnette reported no weakness or fatigability of the left 
wrist based on his treatment of the veteran since November 
1990.  Left wrist pain was reported in June 1995, for which 
the dominant right hand was utilized to compensate, for the 
most part.  Left wrist weakness or fatigability was not 
indicated on the VA rating examination in April 1996, in 
addition to pain and limited motion of the left wrist.  It 
was noted that he had not lost any time from work at that 
time.  Lifting reportedly was limited to 30 pounds, but this 
was not clinically attributed to the left wrist disability.  
Even on the latest rating examination, when it was reported 
that the veteran lost 10 days a year from his job, this lost 
time from work was attributed to left ankle pain, not left 
wrist fatigability or weakness.  Accordingly, it is found 
that the current manifestations of the left wrist disability, 
essentially traumatic arthritis with satisfactory evidence of 
painful motion, are not qualifying for a higher rating than 
currently assigned.  This rating is found to adequately 
compensate for his subjectively reported weakness and 
fatigability of the left (minor) wrist.  There is no 
objective evidence of significant disability (to the point of 
measurable work interference) from claimed weakness and 
fatigability of the left wrist.  Similarly, there is no 
objective evidence of additional pain and functional loss of 
the left (minor) wrist with such factors as crepitation, 
incoordination, impaired ability to execute skilled movements 
smoothly, swelling, deformity or atrophy of disuse so as to 
equate with or approximate a rating greater than that 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Extraschedular Consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation. Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected residuals of a fractured left wrist and/or 
of a fractured left ankle, in and of themselves, cause marked 
interference with his employment, or require frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  The contemporary record, 
particularly the findings outlined above, reveals no 
extraordinary circumstances preventing adequate evaluation 
based on the schedule.  


ORDER

A 20 percent rating for residuals of a left ankle fracture is 
granted, subject to regulations that control the payment of 
monetary benefits.   

An increased rating for residuals of a left wrist fracture is 
denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


- 16 -


